Motion by petitioner to strike the respondent’s name from the roll of attorneys and counselors at law on the ground that his conviction of a felony in the United States District Court for the Southern District of New York on January 31, 1977 automatically disbarred him. Motion granted. Respondent Herbert Yagid, admitted to practice before the Bar by this court on December 18, 1957 under the name Herbert Charles Yagid, is disbarred. The clerk of this court is directed to strike his name from the roll of attorneys and counselors at law forthwith (Matter of Chu, 42 NY2d 490). Gulotta, P. J., Hopkins, Latham, Cohalan and Titone, JJ., concur.